Citation Nr: 0701344	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-21 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1946 to July 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, in which the RO determined that new and 
material evidence had not been received sufficient to reopen 
the veteran's previously denied claim for service connection 
for a skin disorder, claimed as due to exposure to ionizing 
radiation; denied the veteran's claim for service connection 
for prostate cancer, claimed as due to exposure to ionizing 
radiation; determined that new and material evidence had not 
been received to reopen the veteran's previously denied 
claims for service connection for coronary artery disease, 
arthritis of the cervical spine, and for arthritis of 
multiple joints; and denied the veteran's claim for service 
connection for an eye condition, claimed as due to exposure 
to ionizing radiation.  In August 2003, the veteran perfected 
a timely appeal of the RO's denial of his application to 
reopen a previously denied claim for service connection for a 
skin disorder, claimed as due to exposure to ionizing 
radiation, and the denial of his claim for service connection 
for prostate cancer, claimed as due to exposure to ionizing 
radiation, and requested a videoconference Board hearing.  
This hearing was held in December 2004 before a Veterans Law 
Judge who subsequently retired from the Board.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought and a timely 
substantive appeal.  Because the veteran has not disagreed 
with the denial of his application to reopen his previously 
denied claims for service connection for coronary artery 
disease, arthritis of the cervical spine, and for arthritis 
of multiple joints, or the denial of his claim for service 
connection for an eye condition, claimed as due to exposure 
to ionizing radiation, these issues are not in appellate 
status.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  See also Grantham v. Brown, 1145 F.3d 1156 
(Fed. Cir. 1997).

In a May 2005 decision, the Board reopened the veteran's 
previously denied claim for service connection for a skin 
disorder, claimed as due to exposure to ionizing radiation, 
and denied this claim on the merits, and also denied the 
veteran's claim for service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims ("Veterans Court").  In August 
2006, the Veterans Court granted a joint motion (attorney and 
VA Secretary) to vacate and remand the Board's May 2005 
decision, which denied the veteran's claims for service 
connection for a skin disorder and for prostate cancer, both 
claimed as due to exposure to ionizing radiation.

Pursuant to VA regulations, the Board notified the veteran in 
August 2006 that, because the Veterans Law Judge who had held 
his videoconference hearing in December 2004 had subsequently 
retired, he was entitled to another hearing.  See 38 C.F.R. 
§ 20.707 (2006).  The veteran responded in September 2006 
that he did not want an additional hearing.  

The Board notes parenthetically that, in August 2006, the 
veteran filed a motion requesting reconsideration of the 
Board's May 2005 decision on the grounds of clear and 
unmistakable error (CUE) ("CUE claim").  Because the Board 
docketed the veteran's CUE claim under a separate docket 
number (05-27 091), that claim is the subject of a separate 
Board decision.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran is seeking service connection for a skin disorder 
and prostate cancer, both claimed as due to exposure to 
ionizing radiation.  Specifically, the veteran contends that 
he was exposed to ionizing radiation while serving with 
Battery B, 933rd Anti-Aircraft Artillery Automatic Weapons 
Battalion, in Japan from July 24, 1946 to June 1, 1947.  The 
veteran reported on a VA Form 21-4138 dated in December 2001 
that his duties included digging trenches in Hiroshima, 
Japan.

As explained in more detail below, pursuant to the August 
2006 Court Order noted above, the Board must undertake 
additional development, to include a search for the veteran's 
original claims file and securing any service medical and 
personnel records that may be available, as well as obtaining 
post-service medical evidence.  The Board must also order 
development of the veteran's claim of exposure to radiation 
during service.

The record is unclear as to whether the veteran's original 
claims file is lost.  It appears that the RO attempted to 
locate the veteran's original claims file, including his 
service medical records and service personnel records, after 
realizing in 2001 that it may have been lost.  The veteran's 
service medical records are not currently part of his claims 
file and the service personnel records that have been 
obtained by VA are incomplete and consist mainly of documents 
submitted by the veteran.  The Reno, Nevada RO notified the 
veteran in November 2001 that it had requested that the RO in 
Los Angeles, California, conduct a search for the veteran's 
original claims file because it had been located there 
previously.  However, there is no record of this request in 
the veteran's rebuilt claims file or of any response from the 
RO in Los Angeles.  A review of the rebuilt claims file also 
shows that the veteran's original claims file was previously 
maintained at the RO in New Orleans, Louisiana, before being 
transferred to the RO in Los Angeles, California, and then to 
the RO in Reno, Nevada, which currently has jurisdiction over 
the veteran's claims.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002& Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2006).  VA has a heightened duty to assist a 
veteran when his service medical records are missing through 
no fault of his own.  See Hayre v. West, 188 F.3d 1327, 1332 
(Fed. Cir. 1999).  If medical records that were once in VA 
custody cannot be located, VA's heightened duty to assist 
includes searching for records from alternate sources.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005) (citations omitted).  VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  38 C.F.R. § 3.159(c)(2).

Accordingly, on remand, the AMC/RO should make an additional 
attempt to locate the veteran's original claims file and 
obtain any service medical records and outstanding VA and 
private treatment records that have not been associated with 
the rebuilt claims file.

Turning next to the claim of in-service radiation exposure, 
the record shows that, in May 1993, the Defense Threat 
Reduction Agency (DTRA) (formerly the Defense Nuclear Agency) 
advised the veteran that he was precluded from consideration 
as a member of the American occupation forces in Japan who 
may have been exposed to radiation or participated in a 
radiation-risk activity as a result of occupation duties 
between August 6, 1945, and July 1, 1946.  DTRA noted 
correctly in this letter that the veteran's active service in 
Japan had occurred after the dates of occupation.  For VA 
purposes, however, as noted in the joint motion for remand, 
the determination of whether the veteran was exposed to 
ionizing radiation during active service does not end with 
the determination that he did not serve as a member of the 
American occupation forces in Japan between August 6, 1945 
and July 1, 1946.  The joint motion/Court Order noted above 
mandates that the claim requires development under 38 C.F.R. 
§ 3.311(a)(2)(iii).  Specifically, a request must be made for 
any available records concerning the veteran's in-service 
radiation exposure.  Once obtained, such records will be 
forwarded to the Under Secretary for Health in order to 
prepare a radiation dose assessment.  Accordingly, on remand, 
the AMC/RO must request that DTRA provide a radiation dose 
estimate for the veteran and, in constructing that dose 
estimate, DTRA should be requested to consider the veteran's 
active service with Battery B, 933rd Anti-Aircraft Artillery 
Automatic Weapons Battalion, in Japan from July 24, 1946, to 
June 1, 1947, and his statements about the circumstances of 
his service.  

In addition to the foregoing, consideration should be given 
to the Defense Nuclear Agency's (now Defense Threat Reduction 
Agency) Report No. 5512F, Radiation Dose Reconstruction U. S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-
1946, by Science Applications, Inc. McLean, Virginia, August 
6, 1980.

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Veterans Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be provided that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Veterans Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Attempt to locate the veteran's 
original claims file, to include his 
service medical records and service 
personnel records, by contacting the RO in 
Los Angeles, California, and the RO in New 
Orleans, Louisiana, and asking these 
facilities to conduct a search for the 
veteran's original claims file.  A copy of 
the search request(s) and any response(s) 
should be associated with the claims file.  

3.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for a skin disease and 
prostate cancer since his separation from 
service.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

4.  Request that DTRA provide a radiation 
dose estimate for the veteran.  DTRA 
should be provided with a copy of the 
veteran's December 2001 statement 
describing his active service in Japan, 
along with relevant copies of service 
medical records and service personnel 
records.
In constructing the dose estimate, DTRA 
should be asked to consider the veteran's 
service with Battery B, 933rd Anti-Aircraft 
Artillery Automatic Weapons Battalion in 
Japan, between July 24, 1946, and June 1, 
1947, and his statements that his duties 
included digging trenches in Hiroshima, 
Japan.  

Consideration should be given to the 
Defense Nuclear Agency's (now Defense 
Threat Reduction Agency) Report No. 5512F, 
Radiation Dose Reconstruction U. S. 
Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946, by Science 
Applications, Inc. McLean, Virginia, 
August 6, 1980.

5.  After obtaining the veteran's 
radiation dose estimate from DTRA, the 
AMC/RO should make a determination as to 
whether the veteran was exposed to 
ionizing radiation, and if so, proceed 
with additional development prescribed by 
38 C.F.R. § 3.311.  See generally 
38 C.F.R. § 3.311(a)(2)(iii).  

6.  Thereafter, the AMC/RO should 
readjudicate the veteran's claims for 
service connection for a skin disorder and 
prostate cancer, to include as due to 
exposure to ionizing radiation.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC), which must contain notice 
of all relevant actions taken on the 
claims for benefits, including a summary 
of the evidence received after the last 
SSOC was issued and any additional law or 
regulations that are applicable.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


